Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are cancelled.
Claims 26-43 are pending and under examination.
	This is the First Office Action on the Merits of US 16/898,176 filed on 06/10/2020 which is a CON of US 15/325,280 filed on 01/10/2017 (now US Patent 10,717,982)
which is a 371 of PCT/EP2015/065357 filed on 07/06/2015 which claims foreign priority to PCT/EP14/64924 filed on 07/11/2014.  
Information Disclosure Statement
	The IDS filed on 08/18/2020 has been considered by the examiner.  Note that some references are found in the parent application.

A "USE" CLAIM MAY BE REJECTED UNDER 35 U.S.C 101 AND/OR 112
Claims 39-42 are “use” claims.  See MPEP 2173.05(q) "Use" Claims [R-10.2019].  The MPEP states:
It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101  and 35 U.S.C. 112(b)  if the facts support both rejections. For failure to recite a claim within one of the statutory classes under 35 U.S.C. 101, the appropriate form paragraph is 7.05.01. For indefiniteness under 35 U.S.C. 112(b), the appropriate form paragraph is 7.34.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 39-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite the use of an RNA but fails to recite steps.  Claims 39-41 recite “Use of the RNA of claim 26 for transfecting a host cell”.  Claim 42 recites “The use of the RNA of claim 26 for vaccination”.  
"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39-42 are indefinite for not setting forth any steps involved in the “use” of the RNA.  MPEP 2173.05(q) states:
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 

Regarding claims 39-41, the claims recite “Use of the RNA of claim 26 for transfecting a host cell” but do not recite any steps involved in the “use” of the RNA.
Regarding claim 42, the claim recites “The use of the RNA of claim 26 for vaccination” but do not recite any steps involved in the “use” of the RNA.  
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtkamp et al (“Modification of antigen-encoding RNA increases stability, translational efficacy, and T-cell stimulatory capacity of dendritic cells”. Blood, 2006, Vol. 108, No.13: pages 4009-4017; IDS reference). 
	Claim interpretation: Claims 26-38 are drawn to RNA.  The base claim 26 is a product-by-process claim.  The claim language “which is obtainable by in vitro transcription using, as a template, a nucleic acid molecule comprising in the 5' - 3' direction of transcription: (a) a promoter; (b) a transcribable nucleic acid sequence or a nucleic acid sequence for introducing a transcribable nucleic acid sequence; and (c) a nucleic acid sequence which, when transcribed under the control of the promoter (a), codes for a modified polyadenyl sequence of at least 80 consecutive nucleotides, wherein the modified polyadenyl sequence comprises: a linker sequence comprising at least one T, C, or G nucleotide; a first sequence of at least 20 A consecutive nucleotides, which is 5' of the linker sequence; and a second sequence of at least 20 A consecutive nucleotides, which is 3' of the linker sequence” does not impart any structural feature to the claimed RNA as presently written.  The RNA is only claimed as being “obtainable” by this method but nothing in the claim adds any further structural limitation to the claimed RNA.  For example, the limitation just below does not impart any structural requirement to the claimed RNA.  Even if the template for making the RNA had these features, nothing in the claim requires that the claimed RNA even has a polyA tail, for example.  An RNA may originally be made having a polyA tail but this can be removed.  The claim does not require that the RNA has such polyA tail. 
“and (c) a nucleic acid sequence which, when transcribed under the control of the promoter (a), codes for a modified polyadenyl sequence of at least 80 consecutive nucleotides, wherein the modified polyadenyl sequence comprises: a linker sequence comprising at least one T, C, or G nucleotide; a first sequence of at least 20 A consecutive nucleotides, which is 5' of the linker sequence; and a second sequence of at least 20 A consecutive nucleotides, which is 3' of the linker sequence”
Regarding claim 26, Holtkamp et al teaches mRNA.  (See Title, Abstract, Figure 1 & legend).
Regarding claim 27, Holtkamp et al teaches RNA.  (See Title, Abstract, Figure 1 & legend).  The limitation “wherein the linker sequence is a sequence of 2 or more consecutive nucleotides, wherein the first and the last nucleotide of said sequence of 2 or more consecutive nucleotides is a nucleotide selected from the group consisting of T, C, and G” is part of the product-by-process language and does not impart any structural limitation to the claimed RNA. 
 Regarding claim 28, Holtkamp et al teaches RNA.  (See Title, Abstract, Figure 1 & legend).  The limitation “wherein the modified polyadenyl sequence of at least 80 consecutive nucleotides comprises at least 90 nucleotides” is part of the product-by-process language and does not impart any structural limitation to the claimed RNA.  
Regarding claim 29, Holtkamp et al teaches RNA.  (See Title, Abstract, Figure 1 & legend).  The limitation “wherein the linker sequence is located within a region from position 21 to position 80 of said modified polyadenyl sequence” is part of the product-by-process language and does not impart any structural limitation to the claimed RNA.
Regarding claim 30, Holtkamp et al teaches RNA.  (See Title, Abstract, Figure 1 & legend).  The limitation, “wherein the linker sequence has a length of at least 3 nucleotides” is part of the product-by-process language and does not impart any structural limitation to the claimed RNA.
Regarding claim 31, Holtkamp et al teaches RNA.  (See Title, Abstract, Figure 1 & legend).  The limitation “wherein said sequence of 2 or more consecutive nucleotides comprises 3 or fewer consecutive A nucleotides” is part of the product-by-process language and does not impart any structural limitation to the claimed RNA.
Regarding claim 32, Holtkamp et al teaches RNA.  (See Title, Abstract, Figure 1 & legend).  The limitation “wherein the nucleic acid sequences (b) and (c) under the control of the promoter (a) can be transcribed to give a common transcript” is part of the product-by-process language and does not impart any structural limitation to the claimed RNA..  
Regarding claim 33, Holtkamp et al teaches RNA.  (See Title, Abstract, Figure 1 & legend).  The limitation “wherein the modified polyadenyl sequence of at least 80 consecutive nucleotides is located at the 3' end of a transcript” is part of the product-by-process language and does not impart any structural limitation to the claimed RNA..  .  
Regarding claim 34, Holtkamp et al teaches RNA.  (See Title, Abstract, Figure 1 & legend).  The limitation “wherein the nucleic acid molecule is a closed circular molecule or a linear molecule” is part of the product-by-process language and does not impart any structural limitation to the claimed RNA.
Regarding claim 35, Holtkamp et al teaches RNA.  (See Title, Abstract, Figure 1 & legend).  The limitation “wherein the nucleic acid molecule comprises the transcribable nucleic acid sequence, which comprises a nucleic acid sequence coding for a peptide or protein” is part of the product-by-process language and does not impart any structural limitation to the claimed RNA.  
Regarding claim 36, Holtkamp et al teaches RNA.  (See Title, Abstract, Figure 1 & legend).  The limitation “wherein the nucleic acid molecule further comprises one or more members selected from the group consisting of: (i) a reporter gene; (ii) a selectable marker; and (iii) an origin of replication” is part of the product-by-process language and does not impart any structural limitation to the claimed RNA.  
Regarding claim 37, Holtkamp et al teaches mRNA.  (See Title, Abstract, Figure 1 & legend).  
Regarding claim 38, Holtkamp et al teaches RNA.  (See Title, Abstract, Figure 1 & legend).  The limitation “wherein the nucleic acid molecule comprises the nucleic acid sequence for introducing a transcribable nucleic acid sequence, which comprises a multiple cloning site” is part of the product-by-process language and does not impart any structural limitation to the claimed RNA.  
Regarding claim 39, Holtkamp et al teaches use of RNA for transfecting a host cell. (See page 4014 right col., paragraph headed “Discussion”).
Regarding claim 40, Holtkamp et al teaches the host cell is an antigen-presenting cell. See page 4014 right col., paragraph headed “Discussion”).
 Regarding claim 41, Holtkamp et al teaches the antigen-presenting cell is a dendritic cell (aka DC).  (See page 4014 right col., paragraph headed “Discussion”).
Regarding claim 42, Holtkamp et al teaches use of RNA for vaccination.  (See page 4014 right col., paragraph headed “Discussion”).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 43 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,717,982. This is a statutory double patenting rejection.  Claim 43 is identical to patented claim 1.
Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 10,717,982.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  
Present claims 26-38 are drawn to an RNA (specifically mRNA regarding claim 37).  Present claims 26-38 are product-by-process claims.  The additional limitations in each of claims 26-38 are part of the product-by-process language and do not impart any structural limitation to the claimed RNA.  
Patented claims 16-17 recite a method of obtaining RNA by transcribing a template and thus anticipate instant claims 26-36, and 38.  
Regarding claim 37, patented claim 17 recites mRNA and thus anticipates instant claim 37. 

Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,106,800.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  
Present claims 26-38 are drawn to an RNA (specifically mRNA regarding claim 37).  Present claims 26-38 are product-by-process claims.  The additional limitations in each of claims 26-38 are part of the product-by-process language and do not impart any structural limitation to the claimed RNA.  
Patented claims 1-11 recite an mRNA molecule where the nucleic acid sequence of the RNA molecule is limited by specific sequence elements in patented claims 1 and 7 and thus anticipate instant claims 26-38.  
Regarding instant claims 39-41, patented claims 9-11 recite transfecting a host cell with the RNA molecule (claims 3, 9) where the host cell is an antigen-presenting cell (claims 4, 10), where the antigen-presenting cell is a dendritic cell, a monocyte or a macrophage (claims 5,11) which anticipates claims 39/40/41 drawn to use of RNA for transfecting a host cell/antigen presenting cell/ a dendritic cell, a monocyte or a macrophage.
Thus, patented claims 3/9, 4/10, and 5/11 anticipate present claims 39-41, respectively.

Claim 26-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-33, 44, 45-46, 51-59, 65-66, 86-91, and 93 of co-pending Application No. 15/763,709    (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate the instant claims.  
Present claims 26-38 are product-by-process claims.  Present claims 26-38 are drawn to an RNA. Present claim 37 recites mRNA.  The additional limitations in each of claims 26-38 are part of the product-by-process language and do not impart any structural limitation to the claimed RNA.  
Co-pending claims 29-33, 44, 45, 51-59, 65-66, 86-91, and 93 recite RNA and co-pending claims 29-33 specifically recite mRNA.
Thus, the instant claims 26-36 and 38 are anticipated by co-pending claims 29-33, 44, 45, 51-59, 65-66, 86-91, and 93.  Instant claim 37 is anticipated by co-pending claims 29-33.  
Regarding instant claims 39-40, co-pending claims 45-46 recite transfecting a host cell with RNA/where the host cell is an antigen-presenting cell, which anticipates claims 39/40 drawn to use of RNA for transfecting a host cell/antigen presenting cell.
Thus, co-pending claims 45-46 anticipate present claims 39-40, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 26-36, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 and 26-38 of co-pending Application No. 16/143,520 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate the instant claims.  
Present claims 26-36, and 38 are product-by-process claims.  Present claims 26-36, and 38 are drawn to an RNA. The additional limitations in each of claims 26-36, and 38 are part of the product-by-process language and do not impart any structural limitation to the claimed RNA.  
Co-pending claims 16-21 and 26-38 recite a method of making RNA.  Thus, the instant claims 26-36, and 38 are anticipated by co-pending 16-21 and 26-38.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed.
Relevant prior art which is not being applied in this Office Action but which may be used in a future office action if applicable:
 Kuhn et al., (“Determinants of intracellular RNA pharmacokinetics: Implications for RNA-based immunotherapeutics”, RNA Biol, 2011 Vol 8, No.1: pages 35-43; IDS reference);
AU-2011253592-A1 (BioNTech SE December 15, 2011; IDS reference).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658